t c memo united_states tax_court yusufu yerodin anyika and cecelia francis-anyika petitioners v commissioner of internal revenue respondent docket no filed date yusufu yerodin anyika and cecelia francis-anyika pro sese lisa blades for respondent memorandum findings_of_fact and opinion wells judge respondent determined deficiencies of dollar_figure and dollar_figure in petitioners’ federal income taxes for their and tax years respectively respondent also determined penalties pursuant to sec_6662 of dollar_figure and dollar_figure respectively the issues we must decide are whether petitioners are real_estate professionals as defined in sec_469 if petitioners are not real_estate professionals whether their rental real_estate losses are phased out pursuant to sec_469 whether petitioners are liable for a sec_6662 penalty_for_substantial_understatement_of_income_tax and or negligence for whether petitioners are liable for a sec_6662 penalty for negligence for and whether petitioners are liable for a penalty pursuant to sec_6673 findings_of_fact some of the facts and certain exhibits have been stipulated the parties’ stipulations of fact are incorporated in this opinion by reference and are found accordingly at the time they filed their petition petitioners resided in pennsylvania petitioners yusufu yerodin anyika mr anyika and cecelia francis-anyika mrs francis-anyika are married and filed joint returns for tax years and mr anyika is employed as an engineer and he work sec_37 hours per week weeks per year mrs francis-anyika is employed as a nurse and she work sec_24 hours per week mr anyika has been purchasing renovating managing and selling rental properties since the 1990s he views his rental 1all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated real_estate activity as a second job and as an investment during and mr anyika owned two rental properties petitioners used turbotax software to prepare their and tax returns and they did not consult a tax professional petitioners reported dollar_figure and dollar_figure in wages on their and tax returns respectively on their tax_return petitioners deducted dollar_figure in rental real_estate losses on audit respondent disallowed all but dollar_figure of the claimed deductions on their tax_return petitioners deducted dollar_figure in rental real_estate losses on audit respondent disallowed the entire amount of petitioners’ claimed rental real_estate deductions as a result of the disallowances and a few other adjustments that petitioners do not dispute respondent adjusted petitioners’ tax_liabilities from dollar_figure to dollar_figure for their tax_year and from dollar_figure to dollar_figure for their tax_year in accordance with the adjustments respondent determined deficiencies in petitioner’s taxes of dollar_figure and dollar_figure respectively and issued a notice_of_deficiency after receiving respondent’s notice_of_deficiency petitioners timely petitioned this court this case was originally scheduled for trial on date but was rescheduled for date unfortunately in spite of the continuance and in spite of our order compelling petitioners to answer respondent’s interrogatories and turn over documents they planned to use as evidence at trial petitioners failed to provide respondent with any of the requested items petitioners contend that they had reached an agreement with respondent’s counsel that respondent’s counsel would obtain the requested documents from the internal_revenue_service employee responsible for auditing petitioners’ returns respondent denies that such an agreement ever existed respondent has moved pursuant to sec_6673 for sanctions against petitioners on the basis of their failure to cooperate with respondent’s requests for documents opinion generally the commissioner’s determination_of_a_deficiency is presumed correct and the taxpayer has the burden of proving it incorrect rule a 290_us_111 deductions are a matter of legislative grace and taxpayers bear the burden of proving that they have met all requirements necessary to be entitled to the claimed deductions rule a 503_us_79 the burden_of_proof on a factual issue that affects a taxpayer’s liability for tax may be shifted to the commissioner where the taxpayer introduces credible_evidence with respect to such issue sec_7491 petitioners have neither claimed nor shown that they complied with the substantiation requirements of sec_7491 therefore the burden_of_proof remains on petitioners see rule a sec_469 generally disallows any passive_activity_loss a passive_activity is the conduct of any trade_or_business in which the taxpayer does not materially participate sec_469 a passive_activity_loss is defined as the excess of the aggregate losses from all passive activities for the year over the aggregate income from all passive activities sec_469 a rental_activity generally is treated as a per se passive_activity regardless of whether the taxpayer materially participates sec_469 in establishing whether a taxpayer’s real_property activities result in passive_activity_losses each interest in rental real_estate is treated as a separate rental real_estate activity unless the qualifying taxpayer makes an election to treat all interests in rental real_estate as a single real_estate activity sec_469 an exception to the rule that a rental_activity is per se passive is found in sec_469 which provides that the rental activities of a taxpayer who is a real_estate_professional are not per se passive activities but are treated as a trade_or_business subject_to the material_participation requirements of sec_469 sec_1_469-9 income_tax regs 2a rental_activity is any activity where payments are principally for_the_use_of tangible_property sec_469 a taxpayer qualifies as a real_estate_professional and is therefore not engaged in a passive_activity under sec_469 if i more than one-half of the personal services performed in trades_or_businesses by the taxpayer during such taxable_year are performed in real_property trades_or_businesses in which the taxpayer materially participates and ii such taxpayer performs more than hours of services during the taxable_year in real_property trades_or_businesses in which the taxpayer materially participates sec_469 in the case of a joint_return the foregoing requirements for qualification as a real_estate_professional are satisfied if and only if either spouse separately satisfies the requirements id thus if either spouse qualifies as a real_estate_professional the rental activities of the real_estate_professional are not per se passive under sec_469 sec_1_469-5t temporary income_tax regs fed reg date sets forth the requirements necessary to establish the taxpayer’s hours of participation as follows the extent of an individual’s participation in an activity may be established by any reasonable means contemporaneous daily time reports logs or similar documents are not required if the extent of such participation may be established by other reasonable means reasonable means for purposes of this paragraph may include but are not limited to the identification of services performed over a period of time and the approximate number of hours spent performing such services during such period based on appointment books calendars or narrative summaries although reasonable means may be interpreted broadly a postevent ballpark guesstimate will not suffice 135_tc_365 and cases cited therein even if taxpayers fail to qualify as real_estate professionals under sec_469 and must therefore treat losses from their rental properties as passive_activity_losses they may still be eligible to deduct a portion of their losses pursuant to sec_469 sec_469 provides a limited exception to the general_rule that passive_activity_losses are disallowed a taxpayer who actively participates in a rental real_estate activity may deduct a maximum loss of up to dollar_figure per year related to the activity the deduction is phased out as adjusted_gross_income modified by sec_469 exceeds dollar_figure with a full phaseout occurring when modified_adjusted_gross_income equals dollar_figure sec_469 petitioners contend mr anyika satisfies the sec_469 requirements for being a real_estate_professional to support their contention they rely principally on mr anyika’s testimony that he worked the equivalent of hours per day days per week weeks per year doing maintenance repairs and renovations to petitioners’ rental properties in their petition and at trial petitioners contended that mr anyika qualified as a real_estate_professional because he had spent at least hours actively managing the rental properties on form_4564 information_document_request submitted by petitioners during their audit petitioners declared under penalty of perjury that mr anyika devoted hours per year to working on the rental properties during and during the trial the court explained that in order to qualify as a real_estate_professional under sec_469 a taxpayer must spend at least hours materially participating in the real_estate business and additionally must devote more than one-half of his total personal services working hours to his real_estate business it was only after the court had explained the law that mr anyika understood for the first time that he would have to have spent at least big_number hours engaged in the real_estate business in order to qualify as a real_estate_professional under sec_469 after understanding that to qualify he had to spend more hours engaged in managing the rental properties than he did working as an engineer mr anyika began to contend that he had spent the equivalent of hours per day days per week weeks per year big_number hours per year working on the rental properties after being confronted during trial by the evidence of his prior signed statement that he worked hours per year on the rental properties mr anyika stated that he was speaking from memory with the exact numbers and that to be sure he would need to look over the numbers more closely in addition to mr anyika’s testimony petitioners submitted real_estate titles and various bills and receipts to substantiate mr anyika’s work on the rental properties unfortunately for petitioners mr anyika’s testimony at trial that he devoted approximately big_number hours per year to working on the rental properties contradicts his prior statement during the audit that he worked only hours per year on the rental properties mr anyika made the 800-hour estimate on a form_4564 which he signed under penalty of perjury we do not find mr anyika’s testimony that he worked approximately big_number hours per year on the rental properties credible not only does it contradict his earlier signed statement but it also changed during trial once mr anyika realized that he would need to have devoted more hours to his real_estate properties than to his job as an engineer ie he would need to have spent more than big_number hours working on the rental properties instead of the hours he had originally believed would be sufficient for him to qualify as a real_estate_professional under sec_469 we therefore conclude that mr anyika was not a real_estate_professional under sec_469 for or accordingly we hold that 3even if we did find mr anyika’s trial testimony credible he admitted in his testimony that his numbers were simply an estimate and that he did not remember the exact hours and such a rough after-the-fact estimate of his hours would not qualify as a reasonable means of establishing the extent of his participation in the rental_activity see 135_tc_365 petitioners’ rental activities during and were passive activities pursuant to sec_469 even though we have held that petitioners’ rental activities were passive we still must consider whether petitioners are eligible to deduct a portion of their real_estate losses pursuant to sec_469 because of mr anyika’s active_participation in managing the rental properties the active_participation standard is met as long as the taxpayer participates in a significant and bona_fide sense in making management decisions or arranging for others to provide services such as repairs see moss v commissioner t c pincite madler v commissioner tcmemo_1998_112 it is clear from the record that petitioners fully own the rental properties and that mr anyika has personally been very active in managing the rental properties moreover respondent concedes that mr anyika actively participated in real_estate activities during and accordingly we hold that petitioners are entitled to deduct a portion of their real_estate losses pursuant to sec_469 however petitioners’ income is subject_to the phaseout under sec_469 during both and petitioners’ modified_adjusted_gross_income was more than dollar_figure requiring that the dollar_figure maximum deduction be reduced by percent of the amount by which their income exceeded dollar_figure sec_469 we next consider the penalties determined pursuant to sec_6662 subsection a of sec_6662 imposes an accuracy-related_penalty of percent of any underpayment that is attributable to causes specified in subsection b subsection b applies the penalty to any underpayment attributable to inter alia a substantial_understatement_of_income_tax sec_6662 or negligence or disregard of rules or regulations sec_6662 there is a substantial_understatement_of_income_tax for any_tax year where the amount of the understatement exceeds the greater of percent of the tax required to be shown on the return for the tax_year or dollar_figure sec_6662 however the amount of the understatement may be reduced by any portion of the understatement attributable to any item for which there was substantial_authority for the taxpayer’s treatment or with respect to which the relevant facts were adequately disclosed on the taxpayer’s return and there was a reasonable basis for the taxpayer’s treatment sec_6662 sec_6662 also imposes a penalty for negligence or disregard of rules or regulations under sec_6662 negligence is any failure to make a reasonable attempt to comply with the provisions of this title we have defined negligence as a lack of due care or a failure to do what a reasonable and prudent person would do under the circumstances 114_tc_259 failure to maintain adequate books_and_records or to substantiate items properly constitutes negligence sec_1_6662-3 income_tax regs a taxpayer is considered to have disregarded rules or regulations even if such disregard is careless meaning that the taxpayer does not exercise reasonable diligence to determine the correctness of a return position that is contrary to the rule_or_regulation sec_1_6662-3 income_tax regs generally the commissioner bears the burden of production with respect to any penalty including the accuracy-related_penalty sec_7491 116_tc_438 to meet that burden the commissioner must come forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty higbee v commissioner supra pincite the commissioner has the burden of production only the ultimate burden of proving that the penalty is not applicable remains on the taxpayer id respondent contends that the sec_6662 penalty for is justified on the basis of substantial_understatement_of_income_tax and or negligence see sec_6662 for their tax_year petitioners understated their tax_liability by dollar_figure an amount which is greater than both dollar_figure and percent of the amount required to be shown on their return dollar_figure petitioners do not argue that the amount of their understatement should be reduced because they had substantial_authority for any item or because their position with respect to any item was adequately disclosed accordingly we hold that petitioners are liable for the sec_6662 and b penalty for because they substantially understated their income_tax respondent contends that petitioners are liable for the sec_6662 penalty for on the basis of negligence see sec_6662 petitioners did not consult a tax professional when preparing their return for either year rather petitioners based their deductions on their belief that mr anyika was a real_estate_professional however petitioners have not explained how they arrived at their conclusion that mr anyika qualified as a real_estate_professional and mr anyika acknowledged during trial that he had misunderstood the relevant statute and the requirements for being a real_estate_professional a reasonable person in mr anyika’s position understanding that the tax law governing the deductions he claimed was complex would have consulted a tax professional instead of merely assuming that he qualified on the basis of his own conclusions even if mr anyika had been correct in his understanding of the law he was negligent in ensuring that he complied with it at trial mr anyika was unsure of the number of hours he had spent working on the rental properties and his testimony and prior statement regarding the number of those hours were inconsistent it is clear that mr anyika did not carefully document the hours he worked on the rental properties and that petitioners therefore failed to keep records adequate to substantiate the deductibility of their real_estate losses such a failure is evidence of negligence see sec_1_6662-3 income_tax regs on the basis of the record we conclude that respondent has met the burden of production in showing that petitioners were negligent in preparing their tax returns for and sec_6664 provides a reasonable_cause and good_faith exception to penalties under sec_6662 sec_6662 penalties will not apply to any portion of an underpayment to the extent that the taxpayer had reasonable_cause and acted in good_faith for that portion sec_6664 the decision as to whether the taxpayer acted with reasonable_cause and in good_faith depends upon all the pertinent facts and circumstances see sec_1_6664-4 income_tax regs relevant factors include the taxpayer’s efforts to assess his proper tax_liability including the taxpayer’s reasonable and good_faith reliance on the advice of a professional such as an accountant see id furthermore an honest misunderstanding of fact or law that is reasonable in the light of the experience knowledge and education of the taxpayer may indicate reasonable_cause and good_faith see remy v commissioner tcmemo_1997_72 petitioners contend that they used turbotax software to prepare their returns for both years and that the software program is to blame for any miscalculations in their income however petitioners have not provided any evidence showing the information that they entered into the software program a preliminary showing that would be required to decide whether the software program is in any way at fault for petitioners’ underpayment see paradiso v commissioner tcmemo_2005_187 such software is only as good as the information the taxpayer puts into it see bunney v commissioner supra pincite we have held that the misuse of tax preparation software even if unintentional or accidental is no defense to penalties under sec_6662 see lam v commissioner tcmemo_2010_82 respondent has produced evidence that petitioners were negligent in not maintaining records necessary to substantiate that mr anyika qualified as a real_estate_professional and that they did not act as reasonable persons would have to ensure their compliance with the tax laws and petitioners have not shown that their deficiencies were due to anything other than their own negligence or disregard of the rules and regulations petitioners are therefore liable for the sec_6662 penalties see higbee v commissioner t c pincite their use of turbotax does not establish reasonable_cause and good_faith see lam v commissioner supra respondent has satisfied the burden of production with respect to the sec_6662 penalties petitioners’ understatement of income_tax on their return is substantial under sec_6662 because it exceeds dollar_figure and is greater than percent of the amount required to be shown on their return petitioners’ and returns were both filed negligently the burden therefore is on petitioners to prove they acted with reasonable_cause and in good_faith we conclude that petitioners failed to carry their burden accordingly we hold that petitioners are liable for the sec_6662 accuracy-related_penalties for their and tax years finally we consider whether petitioners are liable for a penalty pursuant to sec_6673 sec_6673 provides that this court may require the taxpayer to pay a penalty not in excess of dollar_figure whenever it appears to this court that a the proceedings were instituted or maintained by the taxpayer primarily for delay b the taxpayer’s position is frivolous or groundless or c the taxpayer unreasonably failed to pursue available administrative remedies respondent has moved that the court impose a penalty contending that petitioners instituted or maintained this proceeding primarily for delay and that petitioners’ position is frivolous or groundless although petitioners’ behavior was negligent and evidenced a lack of respect for the relevant law and the court’s procedures it does not appear from the record that petitioners’ primary purpose in instituting or maintaining their case was delay petitioners were uncooperative and failed to reply to respondent’s requests for documents or to this court’s order compelling the same but we note that petitioners are pro_se and to a certain extent appeared confused by the proceedings no doubt their confusion was due in part to mr anyika’s failure to read some of the documents sent to him but negligent disorganization does not amount to purposeful delay additionally although petitioners were mistaken about the applicable law and although the evidence they offered did little to support their position their shortcomings do not make their case frivolous or groundless see demoss v commissioner tcmemo_1993_636 accordingly we decline to impose a penalty under sec_6673 in reaching these holdings we have considered all the parties’ arguments and to the extent not addressed herein we conclude that they are moot irrelevant or without merit to reflect the foregoing an appropriate order and decision will be entered
